Citation Nr: 0706766	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  00-10 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under 38 U.S.C.A. § 1151 based on VA hospitalization 
and treatment from November 1996 to May 1998.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is the widow of a veteran who served on active 
duty from June 1943 to December 1945.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from a 
December 1999 rating decision of the Albuquerque RO.  The 
appellant requested a Travel Board hearing; she failed to 
appear for such hearing scheduled in January 2002.  In 
October 2002, the Board undertook development under authority 
then in effect.  In August 2003, the case was remanded for 
that development.  In February 2007, the Board granted a 
motion to advance the case on the Board's docket due to the 
appellant's advanced age.


FINDINGS OF FACT

1.  The veteran died on May [redacted], 1998 while hospitalized in a 
VA facility; the cause of his death was established to be 
acute respiratory failure due to chronic C5 quadriplegia; 
ventilator dependence, chronic obstructive pulmonary disease 
(COPD), and chronic renal insufficiency were determined to 
have been contributory causes of his death.

2.  It is not shown that any disability that caused or 
contributed to cause the veteran's death was caused by VA 
hospital care, surgical or medical treatment, or examination; 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA is 
not shown. 


CONCLUSION OF LAW

The criteria for establishing entitlement to DIC benefits for 
the cause of the veteran's death under 38 U.S.C.A. § 1151 are 
not met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.361 (2006).
REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The appellant was advised of VA's duties to notify and assist 
in the development of the claim.  While she did not receive 
complete notice prior to the initial rating decision, a March 
2004 letter provided certain essential notice prior to the 
readjudication of her claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  This letter explained the evidence 
necessary to substantiate her claim, the evidence VA was 
responsible for providing, the evidence she was responsible 
for providing, and advised her to submit any evidence or 
provide any information she had regarding her claim.  She has 
had ample opportunity to respond/ supplement the record and 
is not prejudiced by any technical notice deficiency 
(including in timing) that may have occurred earlier in the 
process.  While she was not advised of the criteria governing 
effective dates of awards, she is not prejudiced by lack of 
such notice (See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006)), as effective date criteria have no 
significance unless the claim is allowed, and the decision 
below does not do so.

Exhaustive development of the evidence in this case has been 
completed.  Copies of the veteran's complete November 1996 to 
May 1998 VA hospitalization records were secured.  An 
advisory medical opinion regarding the standard of care he 
received from VA and the cause(s) of his death was secured.  
The appellant has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

An unappealed October 1998 rating decision denied service 
connection for the cause of the veteran's death.  The sole 
issue before the Board is whether the appellant is entitled 
to DIC benefits under 38 U.S.C.A. § 1151 based on an 
allegation that negligence of VA care providers from 1996 
until the veteran died in 1998 caused or contributed to cause 
his death.

DIC shall be awarded for a qualifying death of a veteran in 
the same manner as if such additional disability or death 
were service-connected where the death was not the result of 
the veteran's willful misconduct, and the death was caused by 
hospital care, medical or surgical treatment, or examination 
provided by VA, and (emphasis added) the proximate cause of 
death was carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA or (emphasis added) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's death.  38 C.F.R. § 3.361(c)(1).  Hospital care 
or medical or surgical treatment cannot cause the continuance 
or natural progress of a disease or injury for which the care 
or treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. 
§ 3.361(c)(2).  Hospital care "implies the provision of care 
by the hospital specifically, as opposed to the broader, more 
general experience of a patient during the course of 
hospitalization". Jackson v. Nicholson, 433 F.3d 822, 826 
(Fed. Cir. 2005).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review 
the entire record, but does not have to discuss each piece of 
evidence).  Hence, as the veteran's claims file is 
voluminous, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim. 

The medical evidence of record reveals the veteran was 
admitted to the Spinal Cord Injury Service (SPIS) at VA Long 
Beach in November 1996 to receive respite care as his wife, 
who was his primary caregiver, was to undergo surgery and 
would be unable to care for him for a period of time.  At the 
time of his admission, his diagnoses were C5-6 quadriplegia, 
neurogenic bowel, neurogenic bladder, and chronic renal 
insufficiency.  As a result of several medical problems, the 
veteran remained hospitalized at VA until his death.
The veteran's death certificate shows that he died on May [redacted], 
1998.  The listed immediate cause of death was acute 
respiratory failure due to chronic C-5 quadriplegia.  Other 
significant conditions listed as contributing to the cause of 
death were ventilator dependency; COPD; and chronic renal 
insufficiency.  No autopsy was performed.

The appellant and her representative allege that the 
veteran's death resulted from medical neglect and 
mistreatment by VA staff.  Specifically, they assert that the 
veteran received little direct care from his primary care 
doctor, Dr. L., that he did not receive adequate nursing 
care, and that urosepsis infection in February 1997 
represents evidence of the alleged medical neglect and 
resulted in his death.  They also state that the medical 
record shows the veteran and his wife had complained about 
the quality of care he was receiving.  

The record reflects that in February 1997, immediately prior 
to when he was to be discharged from respite care, the 
veteran developed acute urosepsis and was transferred to the 
Medical Intensive Care Unit, where he went into acute 
respiratory failure.  He was intubated and placed on a 
ventilator and returned to SPIS when he became stable.  The 
cause of the veteran's infection was not determined.  
Notably, the infection was acute and resolved itself long 
before the veteran's death over a year later.  A May 2006 
medical opinion, by a VA physician experienced in the type of 
care the veteran required (secured specifically to address 
medical questions raised by the appellant's allegations, and 
prepared by the physician after a review of the voluminous 
claims file), found (with explanation) that an infection was 
not a factor in the veteran's death.  Hence, even if it could 
be concluded that February 1997 acute urosepsis or any other 
infection resulted from VA negligence (and there is nothing 
in the hospitalization records, nor in any other competent 
(medical) evidence of record supporting the appellant's 
allegations it is so), the competent medical evidence does 
not show that an infection caused the veteran's death.  
Accordingly, that a urinary tract infection occurred cannot 
be a basis to conclude that VA hospital care caused the 
veteran's death.  
The veteran and the appellant did complain about the quality 
of care he was receiving, to include that Dr. L. was not 
involved enough in his care.  May 1997 records show that the 
veteran reported during a psychological consultation that 
various VA staff members were playing mind games with him 
and mentally harassing him.  The appellant supported his 
belief because she told him that VA staff members were not 
adequately meeting his needs.  The veteran had anxiety 
attacks when staff members approached him to provide care.  
The impression was that the veteran had adjustment disorder 
with anxiety and brief psychotic disorder.  Follow up 
psychology consults indicate the veteran was feeling less 
anxious and trusted the staff more.  An October 1997 
psychological treatment note states he was frustrated with 
some of the staff and with his wheelchair maintenance.  
While the Board notes and recognizes these and other 
complaints voiced by the veteran and the appellant during 
his hospitalization, a mere showing that he received care or 
treatment that they were unhappy with does not establish 
that the treatment caused his death.  See 38 C.F.R. 
§ 3.361(c).  The competent medical evidence of record does 
not support that the care received by the veteran, to 
include the care provided by the nursing staff and the 
amount of care provided by Dr. L., was below an accepted 
standard of medical care and resulted in his death.  After 
reviewing all of the evidence of record, the physician who 
provided the May 2006 medical advisory opinion found that 
all of the care provided to the veteran "was in accordance 
with the accepted standard of medical care."  She further 
concluded that "respiratory failure requiring chronic 
ventilator care and due to both COPD and neuromuscular 
effects of C5-6 quadriplegia resulted in the eventual death 
of this patient. . .  There is no evidence that VA 
negligence, lack of skill or error in judgment contributed 
to his death."  In essence, this opinion states that the 
veteran's death resulted from the natural progression or 
continuance of the injury for which hospitalization and 
treatment were provided, and that neither a VA failure to 
timely diagnose complications, nor a VA failure to properly 
provide treatment proximately caused continuance or natural 
progress of injury residuals.  See 38 C.F.R. § 3.361(c)(2).  
There is no competent (medical opinion) evidence to the 
contrary.  

The appellant's statements that the care VA provided to the 
veteran was inadequate and led to his death are not competent 
evidence, as she is a layperson, and lacks the training to 
opine regarding medical diagnosis and standards of medical 
care.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the record shows the appellant had been the 
veteran's primary caregiver prior to his hospitalization, 
there is no indication she is a licensed medical professional 
who is qualified to comment on the standard of acceptable 
medical care.

Hence, the appellant's claim must be denied because she has 
not met the threshold requirement for § 1151 benefits, i.e., 
a showing that death, or additional disability was due to VA 
treatment.  It is also not shown that there was 
carelessness, negligence, lack of skill, or error in 
judgment in the care provided.  It is not necessary to 
address the further criteria for establishing entitlement to 
the benefit sought, i.e., whether death was due to an 
unforeseen event.  Loving v. Nicholson, 19 Vet. App. 96 
(2005).  [It is, however, notable that the May 2006 opining 
physician also concluded that the causes of the veteran's 
death were "reasonably foreseeable based on the patient's 
health status at the time of his admission."]

The preponderance of the evidence is against this claim and 
it must be denied.


ORDER

Entitlement to DIC benefits, under 38 U.S.C.A. § 1151, is 
denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


